Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY CELL MOUNTING APPARATUS AND METHOD THEREOF

Examiner: Adam Arciero	SN: 17/835,486	Art Unit: 1727	December 2, 2022 

DETAILED ACTION
The Application filed on June 08, 2022 has been received. Claims 1-21 are currently pending and have been fully considered.

Terminal Disclaimer
The terminal disclaimer filed on November 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,374,251 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang (US 2019/0319225 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to Claim 1, Kang discloses an apparatus and method for mounting a battery cell stack 100 into a frame 210 that has a base cover and side covers, the apparatus comprises: a support member 352 to support the battery cell stack and move it towards the frame; and a film 331 that is attachable to the side covers of the frame and the battery cell stack, wherein the support member moves towards the frame, the battery cell stack is movable along the film and mounted into the frame (Fig. 4).
As to Claim 4, the film of Kang will intrinsically provide at least some degree of insulation.
As to Claim 7, Kang discloses a heat conduction member 130 attached to the battery cell stack (Fig. 1 and paragraph [0068]). 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al. (US 2017/0324071 A1).
As to Claim 14, Hirose et al. discloses a battery 10, comprising: a frame 13 having a base cover (the bottom of the frame) and a pair of side covers 13a respectively extending from both ends of the base cover; a battery cell stack 12 disposed in the frame; and a film 45 having a first side attached to a side cover of the frame and a second side attached to one of the sides of the battery cell stack (shown in Fig. 5) (Fig. 1,3 and 5).
As to Claim 15, Hirose et al. discloses wherein the film 45 is disposed in the frame 13 (Fig. 5).
As to Claim 16, the film of Hirose will intrinsically provide at least some degree of insulation.
As to Claim 19, Hirose discloses a lid 15 which is coupled to the battery cell stack and intrinsically comprises at least some amount of heat conduction and reads on the claimed heat conduction member (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2019/0319225 A1) in view of Hosaka et al. (US 2013/0059179 A1).
As to Claims 5 and 11, Kang does not specifically disclose the use of a double-sided tape to bond the battery to the film or the battery to the frame.
However, Hosaka teaches of a battery wherein a double-sided tape is used to bond the battery to the case (frame) (paragraph [0117]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery of Kang with a double-sided tape to the case and the film or to the film and battery because Hosaka teaches that the components can be bonded to each other (paragraph [0117]). In addition, the courts have held that shifting the position of the tape with regards to the battery, film, and case is an obvious matter of design choice that would not have modified operation of the battery. See MPEP 2144.04, VI, C. 


Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2017/0324071 A1) in view of Hosaka et al. (US 2013/0059179 A1).
As to Claims 17-18, Hirose et al. does not specifically disclose the use of a double-sided tape to bond the battery to the film or the battery to the frame.
However, Hosaka teaches of a battery wherein a double-sided tape is used to bond the battery to the case (frame) (paragraph [0117]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery of Hirose with a double-sided tape to the case and the film or to the film and battery because Hosaka teaches that the components can be bonded to each other (paragraph [0117]). In addition, the courts have held that shifting the position of the tape with regards to the battery, film, and case is an obvious matter of design choice that would not have modified operation of the battery. See MPEP 2144.04, VI, C. 

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2017/0324071 A1).
As to Claims 20-21, Hirose et al. teaches of a film 45 that is attached to each side of the pair of side covers of the frame and attached to each side of the two side surfaces of the battery cell stack, thereby acting as the claimed first and second films (Fig. 1, 3 and 5). In addition, the courts have held that making the film of Hirose separable into two separate films is an obvious matter of design choice. See MPEP 2144.04, V, C. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the film of Hirose to be two separate films because Hirose teaches that the case and the battery can be insulated from each other (paragraph [0039]).

Allowable Subject Matter
Claims 2-3, 6, 8, 10 and 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior arts of record, Hirose et al., Hosaka et al., Cha ‘903 (KR 20160143903A; as found in IDS dated 06/07/2022), Cha ‘780 (KR 20140087780 A; as found in IDS dated 06/07/2022), Park (KR 20120106088 A; as found in IDS dated 06/07/2022), Hassounah (US 2016/0368464 A1; as found in IDS dated 06/07/2022), Ojima et al. (US 2013/0140099 A1; as found in IDS dated 06/07/2022), Ligrano (US 2008/0294283 A1; as found in IDS dated 06/07/2022), and Kang (US 2019/0319225 A1), do not specifically disclose, teach, or fairly suggest the claimed apparatus for mounting a battery cell into a frame, comprising: the claimed pressing member configured to move towards the support member at a position spaced apart from the support member to press one of the two side surfaces of the battery cell stack (claim 2); or the claimed apparatus comprising the claimed push member (claim 6); or the claimed apparatus comprising two pressing members on respective sides of the battery cell stack and configured to move toward the support member to press the two side surfaces of the battery cell stack (claim 8); the method of mounting a battery cell stack to a frame, comprising moving a pressing member toward the support member at a position spaced apart from the support member to press one of the two side surfaces of the battery cell stack (claim 10); or moving a push member to push the frame toward the support member (claim 12); or moving two pressing members toward the support member at a position spaced apart from the support member to press each of the two side surfaces of the battery cell stack (claim 13). Cha ‘903 teaches of a battery replacement apparatus and method for replacing a battery in an electric vehicle, comprising a lifting device and a support member for lifting the battery and forming a slanted surface so that detachment/attachment is quick and easy (Abstract and Fig. 5a-b). Cha ‘780 teaches of an assembly jig and method for assembly a battery, comprising a height control and support unit 20 is provided (Abstract and Fig. 1). Park teaches of an apparatus and method for changing a battery, comprising a height adjustment and supporting unit 43,40 (Abstract and Fig. 1). Hassounah teaches of a robot assisted apparatus and method for changing battery modules from a vehicle, comprising a lifting device 250 and a support unit 260 (Abstract and Fig. 2). Ojima teaches of a battery mounting apparatus and method, including a lifting and support structure 7 (Abstract and Fig. 1-2). Ligrano teaches of a battery exchange station and method of changing a battery from a vehicle, comprising a mechanical positioning device and support structure 18,26 (Abstract and Fig. 1 and 7). Kang teaches of an apparatus and method for mounting a battery cell 100 into a housing 210 and applying a protective film 331 between the cell and the housing via film guide members 360 (Fig. 4, 10 and 11). However, the prior arts either alone or in combination are silent to the claimed invention as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727